internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp b06 plr-107372-01 date date number release date index number legend distributing controlled state business m business n date date amount amount amount shareholder a shareholder b shareholder c shareholder d shareholder e aa bb cc dd distribution we respond to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed and partially consummated series of transactions you also submitted supplemental information by fax dated date the information submitted for consideration is summarized below distributing organized in state on date is engaged directly in business m and indirectly through its sole subsidiary in business n controlled was organized in state on date controlled is wholly owned by distributing and is engaged solely in business n distributing and controlled together file consolidated income_tax returns both distributing and controlled use the accrual_method of accounting and both have a fiscal taxable_year ending may currently distributing has four shareholders shareholder a b c and d collectively the shareholders who own aa bb cc and dd interests respectively shareholder e no longer holds an interest in distributing distributing recently redeemed all of his shares the redemption shareholder e held at the time of the redemption a 3rd interest in distributing shareholder a is primarily involved in business m the active business conducted by distributing shareholders b is involved in both business m and business n the active businesses conducted by distributing and controlled respectively shareholders c and d are related to shareholder b and received their stock in distributing by gift from shareholder b neither shareholder c nor d actively participate in either business we have received financial information indicating that distributing and controlled each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the principal purpose of the proposed split-off transaction is to resolve certain differences in the management styles business philosophies and industry focuses of the principal shareholders ie shareholder a and shareholder b to eliminate these differences the following series of transactions are proposed note that number below has already been completed the redemption shareholder e surrendered all of his stock in distributing and received in exchange a promissory note the redemption note in amount an amount equal to 3rd of amount the consolidated value of distributing and controlled controlled owes a debt in amount to distributing the subsidiary debt at the time of the distribution distributing will cancel the subsidiary debt prior to the distribution and such cancellation will be treated as a contribution to the capital of controlled in the amount of the cancelled debt distributing will cancel the subsidiary debt to eliminate distributing’s excess_loss_account with respect to its stock in controlled under the rules of sec_1_1502-19 of the regulations in order to accomplish the equalization of the value of the corporations the corporation with the higher value controlled will assume the redemption note and issue the value equalization note to distributing the corporation with the lower value the principal_amount of the value equalization note will be of the value differential between the two corporations taking into account for this purpose the assumption by controlled of the redemption note in exchange for all of their stock in distributing distributing will then distribute all of controlled’s stock to shareholders b c and d proportionately according to their individual interests the distribution following the proposed transactions distributing will be wholly owned by shareholder a and controlled will be wholly owned by shareholder b c and d also distributing will continue independently and with its separate employees to be directly engaged in the active_conduct of business m likewise controlled will continue independently and with its separate employees to be directly engaged in the active_conduct of business n the taxpayers have made the following representations in connection with the proposed transaction a the value equalization note owed by controlled to distributing after the distribution of controlled stock will not constitute stock_or_securities b the fair_market_value of the controlled stock to be received by shareholders b c and d will be approximately equal to the fair_market_value of the distributing stock surrendered by each shareholder in the exchange c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation d the years of financial information submitted on behalf of distributing is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e the years of financial information submitted on behalf of controlled is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted f following the transaction distributing and controlled will each continue the active_conduct its business independently and with its separate employees g the proposed distribution of the stock of controlled is carried out for the fit and focus corporate business_purpose to resolve the fundamental differences among the principal shareholders with regard to their management styles and business philosophies and to permit shareholder a to focus exclusively on business m by restricting his investment to that business and to permit shareholder b to focus exclusively on business n by restricting his investment and the minority investments of shareholders c and d to that business the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose h there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction i there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 j there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business k distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction l subject_to the cancellation of the subsidiary debt discussed above no indebtedness has been or will be cancelled in connection with the transaction m immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 n there are no continuing planned or intended transactions between distributing and controlled following the distribution either directly or indirectly o no two parties to the transaction are investment companies as defined in sec_368 and iv p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled q distributing is not a s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing to make an s_corporation_election pursuant to sec_1362 r controlled is not a s_corporation within the meaning of sec_1361 however controlled does plan to make an s_corporation_election pursuant to sec_1362 after the distribution based solely on the information submitted and the representations as set forth above it is held as follows distributing will recognize no gain_or_loss upon the distribution of all the stock of controlled to shareholders b c and d sec_361 of the code distributing will not recognize income upon the assumption by controlled of the redemption note distributing will not recognize income upon its receipt of the value equalization note from controlled or upon its receipt of principal payments thereunder shareholders b c and d will recognize no gain_or_loss and no amount will be included in their income upon the receipt of all of the controlled stock in exchange for all of their distributing stock sec_355 of the code the basis of shareholders b c and d in his or her controlled stock will equal the basis of the distributing stock each of them surrenders in the exchange sec_358 of the code the holding_period of the controlled stock received by shareholders b c and d will include the holding_period of the distributing stock surrendered in the exchange provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 of the code as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction further no opinion is expressed regarding the federal tax consequences of the redemption a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours by associate chief_counsel corporate senior technical reviewer branch
